COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
FEYSAL A. GHAFFARI AND IRANA                                     No. 08-15-00131-CV
HAGHNAZARI,                                    §
                                                                   Appeal from the
                            Appellants,        §
                                                                  417th District Court
v.                                             §
                                                                of Collin County, Texas
DREES CUSTOM HOMES, L.P. AND                   §
THE DREES COMPANY,                                              (TC# 417-00816-2014)
                                               §
                             Appellees.


                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellants pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 3RD DAY OF JUNE, 2015.


                                           STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.